865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dewayne WARTHEN, Plaintiff-Appellant,v.Bill R. STORY, Warden, F.C.I., Ashland, Kentucky, John M.Oury, Executive Assistant, F.C.I., Ashland, Kentucky, BillStrange, Captain, F.C.I., Ashland, Kentucky, Robert Runyon,Correctional Officer, F.C.I., Ashland, Kentucky, J. Masters,Correctional Officer, F.C.I., Ashland, Kentucky, GaryBrydie, Correctional Officer, F.C.I., Ashland, Kentucky,each in their individual and official capacities,Defendants-Appellees.
No. 88-6325.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that appellant appealed on November 16, 1988, from the November 4, 1988, order denying his motion for partial summary judgment.  An order denying summary judgment generally is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 107 S.Ct. 278 (1986);  Fluor Ocean Servs., Inc. v. Hampton, 502 F.2d 1169, 1170 (5th Cir.1974) (per curiam).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation